DETAILED ACTION
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art teaches many examples of counter-rotating fans that include an intake side fan with a first motor, first hub, and first set of impellers that rotate with the first hub, and an exhaust side including a second motor, second hub, and second set of impellers that rotate with the second hub.  For example, U.S. Pub. No. 2007/0059155 to Ishihara et al. teaches such a counter-rotating axial fan: Figure 2 shows the first motor 25 and second motor 49, each with a hub and plurality of impellers.  However, Ishihara teaches that the length of the front blade with motor 25 is longer than the length of the rear blade with motor 49.  Thus, Ishihara does not teach “an axial maximum chord length of the first impellers is smaller than an axial maximum chord length of the second impellers”, as currently claimed.  Other examples include U.S. Pub. No. 2020/0056618 with a two-stage axial fan including first and second motors and first impeller driven by the first motor and second impeller driven by the second motor, and U.S. Pub. No. 2010/0054931 to Yusuke Yoshida also teaching a serial axial fan including a first and second fan.   
U.S. Pub. No. 2014/0086761 to Abe et al. also teaches an example of a counter-rotating axial flow fan device, but also teaches specifically that the length of the front blades is greater than the length of the rear blades (see paragraph [0004]).
U.S. Pub. No. 2018/0249873 to Minoru Yoshida teaches a fan where the front side impeller has a smaller diameter than the rear side impeller, see Figure 3.  However, Yoshida teaches that there are sub blades with a smaller length than the main blades, see paragraph [0065], but is silent on the blade length or the axial maximum chord length of the rear blades compared to the front blades or impellers. 
Thus, the prior art does not teach a counter-rotating fan comprising an intake side fan with a first motor, first hub, and first impeller; and an exhaust side fan including a second motor, second hub, and second impeller, including “wherein an axial maximum chord length of the first impellers is smaller than an axial maximum chord length of the second impellers.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697